Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-8-2002

USA v. Matthews
Precedential or Non-Precedential:

Docket 1-1808




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Matthews" (2002). 2002 Decisions. Paper 111.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/111


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                        Nos. 01-1808 / 01-2920



                       UNITED STATES OF AMERICA


                                  v.

                          MICHAEL MATTHEWS,


Appellant


          Appeal from the United States District Court
            for the Eastern District of Pennsylvania
       (D.C. Criminal Action Nos. 00-cr-00155-2/00451-1)
            District Judge: Honorable Curtis Joyner


            Submitted Under Third Circuit LAR 34.1(a)
                         January 15, 2002

              Before: ALITO and ROTH, Circuit Judges
                    SCHWARZER*, District Judge

            (Memorandum Opinion filed February 8, 2002 )



     * The Honorable William W Schwarzer, Senior District Judge for the
Northern
District of California, sitting by designation.




                          MEMORANDUM OPINION



ROTH, Circuit Judge:

     Michael Matthews appeals from a final judgment of sentence by the
United States
District Court for the Eastern District of Pennsylvania. He was sentenced
to a total of
thirty-four years incarceration after he pled guilty to armed bank
robbery, attempted
armed bank robbery and to two counts of using, carrying and brandishing a
firearm
during and in relation to a crime of violence, in violation of 18 U.S.C.
924(c).
     Matthews raises two issues in his appeal: (1) the District Court
erred in imposing
the mandated enhanced sentence under    924(c)(1)(C) for a second or
subsequent
conviction and (2) the District Court erred in failing to examine the
factors set forth in
U.S.S.G.    5K1.1 before determining the extent of the downward departure
based on
Matthews' cooperation.
     We have jurisdiction pursuant to 28 U.S.C.    1291 and 18 U.S.C.
3742(a). The
standard of review is plain error because at sentencing Matthews did not
object either to
the enhanced sentence or to the extent of the downward departure.
                          I.      FACTS
     Matthews took part in the armed robberies and attempted armed
robberies of four
banks. He was charged in a twelve-count indictment. On August 17, 2000,
he pled guilty
to seven counts, including two violations of    924(c). As a result, on
March 21, 2001, the
District Court sentenced Matthews as follows:
                (1) Seven years on Count One of Criminal Action No. 99-81
and Counts One,
           Five, Eight. and Eleven of Criminal Action No. 00-155-2, to run
           concurrently to each other;
                (2) Seven years on Count Two of Criminal Action No. 99-81
pursuant to
           924(c), to run consecutively to all other counts and;
                (3) Twenty years on Count Five of Criminal Action No. 00-
155-2 pursuant to
           924(c), to run consecutively to all other counts.

     The total sentence imposed was thirty-four years incarceration.
Because the
District Court granted the government's 5K1.1 motion, the period of
incarceration was
approximately 12 years below the minimum sentence indicated by the
Sentencing
Guidelines for the offenses of conviction. Pursuant to 18 U.S.C.
3553(e), the
downward departure includes a five year reduction of the   924(c)
mandatory minimum
sentence for a second or subsequent offense.
                             DISCUSSION
     The first issue before us is whether the District Court erred in
imposing the
mandatory enhanced sentence for Matthews' second violation of 18 U.S.C.
924(c).
The statute provides:
          (C) In the case of a second or subsequent conviction under this
subsection,
     the person shall
                    (i) be sentenced to a term of imprisonment of not less
than 25
          years

     Matthews argues that, since his guilty pleas were entered
simultaneously,   924(c)
cannot apply. First, he contends that he simply did not have two
convictions, only one,
because he pled guilty to all offenses at the same time in one plea.
Second, he argues that
even if he did have more than one conviction of violating   924(c),
neither was "second"
or "subsequent"    again because he pled simultaneously to both offenses.
We do not
agree.
     The Supreme Court's decision in Deal v. United States, 508 U.S. 129
(1993),
disposes of both contentions. In Deal, the defendant was convicted by a
jury of six
separate bank robberies and six counts of carrying and using a firearm
during a crime of
violence. Deal argued that his convictions on the second through sixth
firearm counts
were not "second or subsequent convictions" because Deal was convicted of
the    924
offenses during the same trial. Id. at 132.
     The Court stated that it is unambiguous that the word "conviction"
refers to the
finding of guilt by a judge or jury. Id. The phrase "second or
subsequent conviction"
does not mean that a defendant must first be convicted of a crime and
then, later, of a
second crime. The Court interpreted the statute to mean simply one
"conviction after the
first conviction." Id. at 135.
     It follows from Deal that timing does not matter. It does not matter
whether a
defendant is tried by a jury or pleads guilty and it does not matter
whether he pleads
simultaneously or separately to multiple offenses, he is convicted of all
the offenses.
Each guilty plea is a separate conviction, one following after the other,
no matter how
many times the word "guilty" is uttered.
     It is evident from the opinion of the Court in Deal and from the text
of 18 U.S.C.
924(c) that if a defendant is convicted    by plea, by jury or by judge
of more than one
of the relevant charges under 18 U.S.C.   924(c), whether or not those
convictions occur
at the same time, he must receive the mandatory enhanced term of
imprisonment. See
also United States v. Casiano, 113 F. 3d 420 (3d Cir. 1997) (upholding
mandatory
consecutive sentences where   924(c) violations charged in a single
indictment during
same course of criminal activity).
     For the above reasons, the District Court did not err, much less
clearly err, in
imposing the mandatory enhanced sentence.
     The second issue before us is whether the District Court erred in
departing
downward in the sentence imposed. Matthews argues that the district court
failed to
examine the factors set forth in U.S.S.G.   5K1.1, before determining the
extent of the
downward departure based on Matthews' cooperation. Matthews contends
that the
District Court did not follow the requirements subsequently set out in
United States v.
Torres, 251 F.3d 138 (3d Cir. 2001), that it make explicit findings
justifying the
departure.     Under Torres, a sentencing court must indicate its
consideration of the
5K1.1 factors as well as any factors outside those listed in 5K1.1.
However, Torres only
urges, but does not require, sentencing judges to make specific findings
regarding each
factor.
     Here, the District Judge was made well aware of Matthews' cooperation
from the
Sentencing Memorandum and Motions for Departure Pursuant to Sentencing
Guideline
5K1.1 and 18 U.S.C.   3553(e), which was filed by the government prior to
sentencing.
In addition, at the commencement of Matthews' sentencing hearing, the
government
recited for the District Court the grounds for the departure motions. The
court heard this
evidence and stated before imposing sentence, "Mr. Matthews, I want you to
know, sir,
that I've given you a substantial reduction in your sentence, pursuant to
the government's
  5K1.1 motion and 3553(e)."
     We conclude from the above that the District Judge did adequately
consider the
 5K1.1 factors. He, therefore, met the Torres requirements and did not
err, much less
commit plain error.
     For the above reasons, we will affirm the judgement of the District
Court.




TO THE CLERK:

     Please file the foregoing Memorandum Opinion.

                             By the Court,




                             /s/ Jane R. Roth
                                    Circuit Judge